 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-2(c)

 KAREN E. BEZNER, ESQ.
 567 Park Avenue, Suite 103
 Scotch Plains, New Jersey 07076
 (908) 322-8484
 Attorney for Karen E. Bezner, Trustee

 Karen E. Bezner
 KB 5770

 In Re:
                                                              Case No.: 18-16626
 ROBERT BONGIORNO,
                                                              Adv. No.: 18-01497
                DEBTOR.
 ____________________________________________

 KAREN E. BEZNER, CHAPTER 7 TRUSTEE                           Hon. Christine M. Gravelle, U.S.B.J.

                      PLAINTIFF,
 v.

 JOSEPH BONGIORNO and JOAN BONGIORNO,

                      DEFENDANTS.


              STIPULATION EXTENDING TIME TO ANSWER OR OTHERWISE RESPOND

          Karen E. Bezner, Chapter 7 Trustee and Plaintiff herein, hereby stipulates that the time within which the

Defendants may answer or otherwise respond to the complaint is extended for a period of thirty (30) days, or

through November 30, 2018.

                                                       KAREN E. BEZNER, ESQ.
                                                       Counsel for Karen E. Bezner, Plaintiff Trustee



                                                       By: /s/ Karen E. Bezner
                                                          Karen E. Bezner

Dated: October 30, 2018
